Citation Nr: 1759375	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO denied the Veteran's claim for service connection for a lumbar spine disability.  In August 2010, the Veteran filed a notice of disagreement (NOD).  

This appeal also arose from a March 2011 rating decision, in which the RO denied the Veteran's claims for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and for Dependent's Educational Assistance (DEA) benefits.  In June 2011, the Veteran filed a NOD.

The RO issued a statement of the case (SOC) for all three claims in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In March 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the West Palm Beach satellite office of the RO.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran withdrew from appeal his claims for a TDIU and for DEA benefits.

In June 2016, the Board formally dismissed the claims for a TDIU and for DEA benefits, and remanded the remaining claim for service connection for a lumbar spine disability to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After taking further action, the AOJ continued to deny the claim for service connection for a lumbar spine disability (as reflected in an August 2017 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.  

As for the matter of representation, as noted in the Board's prior remand, the Veteran was previously represented by private attorney Kenneth LaVan, as reflected in a June 2011 VA Form 21-22a (Appointment of Individual as Claimant's Representative).  However, in August 2015, the private attorney withdrew his representation, with appropriate notice to the Veteran.  As such, and because the Veteran has yet to appoint another representative, the Board continues to recognize the Veteran as proceeding pro se in this appeal.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran asserts that he has a current lumbar spine disability related to his service, to include an October 1982 fall and physical activities performed therein, no chronic lumbar spine disability was shown in service or for many years thereafter; and the only competent, probative evidence to address whether there exists a medical relationship between current lumbar strain and the Veteran's service weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, a June 2009 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection herein decided, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection was awarded-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As the December 2009 rating decision reflects the RO's initial adjudication of this claim for service connection after the issuance of the June 2009 letter, this letter meets the VCAA's content and timing of notice requirements.

Also, consistent with applicable duty to assist provisions of the VCAA, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) disability records, and reports of VA examinations/opinions.  Also of record and considered in connection with the claim are the transcript of the March 2016 Board hearing and various written statements from the Veteran.  The Board finds that no further action to develop the claim herein decided, prior to appellate consideration, is required.

The Board points out that, most recently, the Veteran was provided the opportunity to orally set forth his contentions during the March 2016 Board hearing.  During that hearing, the undersigned VLJ enumerated the issues then on appeal, to include the claim for service connection herein decided.  Pertinent to this issue, testimony was elicited from the Veteran regarding the nature and etiology of his lumbar spine disability.  Although the submission of specific evidence was not explicitly suggested, any omission in this regard was cured by the further development subsequently conducted pursuant to the Board's remands.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

As for the Board's June 2016 remand, the Board instructed the AOJ to obtain outstanding VA treatment records, request any additional information from the Veteran regarding outstanding private (non-VA) records, and arrange for the Veteran to undergo a VA spine examination.  In response, updated VA treatment records were obtained, and the AOJ sent a letter to the Veteran requesting information concerning outstanding private (non-VA) records.  Also, the Veteran underwent a VA spine examination in September 2016.  Accordingly, the Board finds that the AOJ has substantially complied with the prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Generally, in order to establish service connection on a direct basis, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).

The Veteran contends that he has a current lumbar spine disability related to service-specifically, an October 1982 fall during a training exercise and/or carrying radios and related equipment on his back.  (The Board notes that the Veteran's DD-Form 214 reflects that his military occupational specialty was field radio operator.)  In addition, the Veteran has alleged that he continued to have back problems since the October 1982 in-service fall, specifically occasional shooting and sharp pains up the spine as well as involuntary tightening of the muscles in the back.  The Veteran also explained that he did not seek medical treatment for his back after 1982 because he thought he could handle it with self-medication, heat pads, and a back brace.

Service treatment records show that in October 1982, the Veteran reported having lower back pain after falling five to six feet and landing on his back in the gym.  X-rays revealed congenital fusion of L5-S1, and the Veteran was ultimately assessed with low back pain without neuropathy.  The Veteran was placed on light duty for one week, and prescribed heat and whirl pool, as well as pain medications and muscle relaxants.  Service treatment records also show that in December 1982, the Veteran complained of continued lower back pain secondary to his October 1982 fall.  He was ultimately assessed with low back pain without neuropathy.  He was placed on light duty for one week, and prescribed heat, muscle relaxants, and a physical therapy session (with exercises to be completed at home).  In an October 1984 separation report of medical history, the Veteran stated that he was in good health and denied having recurrent back pain.  In an October 1984 separation examination report, the Veteran's spine was clinically evaluated as normal.

Post-service treatment records, specifically VA treatment records from November 2008 to November 2009, show no complaints or treatment relating to the back, especially back pain or spasms.  In fact, on two different occasions in November 2008, during primary care visits, the Veteran denied having back pain.

In December 2009, the Veteran underwent a VA spine examination, at which time imaging study results of the lumbar spine were normal.  The VA examiner diagnosed the Veteran with lumbar strain.  The VA examiner also opined that the Veteran's lumbar strain was less likely as not caused by or a result of in-service injury.  She reasoned that there was no record that the Veteran's back pain was chronic after military service, that his back injury was not high impact, and that he did not complain of back pain per his earliest VA medical record in November 2008 to the latest record in November 2009.

In September 2016, the Veteran underwent a VA back conditions examination, at which time imaging study results showed a normal lumbar spine.  The VA examiner noted a current diagnosis of lumbar strain.  The VA examiner also opined that the Veteran's claimed lumbar spine disability was less likely than not incurred in or caused by claimed in-service injury, event, or illness.  The VA examiner reasoned that there was one-time documentation of treatment of low back pain while in service that resolved, that the service separation examination was normal for the spine, that there was no mention of any chronic low back pain condition until around late 2000 (over 20 years after discharge from service), and that there was no objective evidence of chronic low back pain since the 2009 VA spine examination.

In January 2017, the September 2016 VA examiner provided an addendum opinion, in which she again opined that the Veteran's claimed lumbar spine disability was less likely than not incurred in or caused by claimed in-service injury, event, or illness.  The VA examiner noted the following: in October 1982, there was documentation of a five to six feet fall with landing on the back; in October 1982, X-ray was documented as congenital fusion of L5-S1 with the diagnosis of low back pain without neuropathy; the Veteran was then placed on light duty and modalities, NSAIDS; the Veteran was seen in December 1982 due to mechanical low back pain, with physical therapy treatment; the 1984 service discharge examination was negative for a back condition; and lumbar strain was diagnosed in 2009.  The VA examiner then reasoned that the Veteran's current lumbar strain diagnosis was acute or subacute in nature, and that she was unaware of any plausible mechanism based on scientific data that substantiated "a causative relationship between acute mechanical low back pain as exacerbation 25 years after the first event."  The VA examiner further reasoned that the initial low back injury generally resolved as per negative finding on service discharge examination two years later, and that after 25 years, any new trauma or event could trigger a lumbar strain diagnosis.  

In another addendum opinion provided by the September 2016 VA examiner, also dated the same in January 2017, the VA examiner provided additional comment and explanation with regard to her negative opinion-specifically addressing the Veteran's reports of his in-service fall and carrying radio equipment on his back during service, and as to the nature, onset, and continuity of back symptoms.  The VA examiner stated that the Veteran "had a fall that caused low back injury, his duty while in service was a field radio operator however during the several encounter no heavy lifting was recommended and light duty was prescribed."  The VA examiner further stated that the Veteran was able to continue his duties until service discharge two years later, and that the discharge examination was silent for chronic low back pain.  The VA examiner also stated the following: the nature of the Veteran's low back injury was mechanical, and in several medical examinations neuropathy was denied; there was radiological imaging close to the low back injury that only showed congenital fusion of L5-S1 (anatomic variant); the discharge examination was negative for low back pain, since most of the mechanical low back pain was auto limited; the Veteran most probably remained asymptomatic after discharge and records show first complaint in 2009; and the Veteran was seen at the VA in 2002 for other conditions and the records at that time were silent for low back condition.

In a March 2017 addendum opinion, the September 2016 VA examiner again provided additional comment and explanation with regard to her negative opinion-specifically addressing the Veteran's explanation for delay in seeking medical treatment.  The VA examiner stated that she was unable to find any ongoing treatment of his low back condition and/or any low back pain requiring evaluation since the December 2009 VA examination.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a lumbar spine disability is not warranted.  

While the Veteran has a current diagnosis of lumbar strain, competent, credible and probative evidence does not support a finding of  crrent, chronic lumbar strain that began in service.  As indicated, despite the Veteran's in-service fall and physical activities (e.g., carrying radio equipment on his back) and assessments of back pain, no chronic lumbar spine disability was shown in service.  In this regard, no chronic lumbar spine disability was found during and following treatment in 1982, and upon separation from service, the Veteran denied having recurrent back pain and was clinically evaluated as normal as to the spine.  Also, following service, the first clinical evidence of both back complaints and the diagnosis of lumbar strain was in December 2009, more than 25 years after the Veteran's separation from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Notably, as the Veteran's currently diagnosed lumbar strain is not listed as a chronic disease under 38 C.F.R. § 3.309(a), presumptive service connection is not available and he cannot establish service connection solely on the basis of continuity of symptoms.  See 38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309; Walker, supra.  However, even considering the Veteran's assertions that he suffered from back problems continuously since his October 1982 in-service fall and his explanation for not seeking treatment for such problems, as previously mentioned, in the October 1984 separation report of medical history, the Veteran specifically denied having recurrent back pain.  Further, the Veteran specifically denied having back pain twice in November 2010, and his post-service treatment records are otherwise silent for back complaints (despite reporting other problems) until December 2009.  In light of these inconsistent statements-as well as the absence of any documented complaints referable to the back for many years post-service-the Board finds that the Veteran's assertions as to continuity of symptoms to be not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Significantly, moreover, the only competent, probative opinions to address the medical relationship, if any, between the current lumbar sprain and the Veteran's service (to include his in-service fall and physical activities) weighs against the claim.  The medical professionals who examined the Veteran and provided the December 2009 opinion and the September 2016 opinion (and subsequent addendum opinions in January and March 2017) explicitly rendered conclusions that weigh against a finding of service connection for current lumbar spine disability.  The Board notes that per the June 2016 remand, the Board found deficiencies with the December 2009 VA examiner's opinion.  However, the September 2016 VA examiner's opinion and subsequent addendum opinions, collectively, clearly were based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion and subsequent addendum opinions, collectively, as probative of the medical nexus question.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008; ). Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current lumbar strain and service-and the Veteran has not presented or identified any such existing evidence or opinion.

Finally, as for any direct assertions by the Veteran that there exists a medical relationship between current lumbar strain and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the lumbar strain at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the complex medical matter upon which this claim turns.  Id.  As, in connection with this claim, lay assertions as to the etiology of the disability for which service connection is sought have no probative value, the Board points out that the Veteran can neither support his claim, nor counter the competent, probative opinion of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for a lumbar spine disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a lumbar spine disability is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


